            Case 2:14-cr-20097-JAR Document 125 Filed 03/22/21 Page 1 of 2




                                      In the United States District Court
                                           for the District of Kansas



United States of America,
                    Plaintiff-Respondent,

v.
                                                             Case No. 14-20097-1-JAR

Jessica Guadalajara,
                            Defendant-Petitioner.



ORDER DISMISSING DEFENDANT JESSICA GUADALAJARA’S MOTION TO
                 VACATE UNDER 28 U.S.C. § 2255

        On January 19, 2021, this Court ordered petitioner Jessica Guadalajara to show cause in

writing on or before March 2, 2021, why her motion for relief pursuant to 28 U.S.C. § 2255

should not be dismissed for lack of a sufficient factual basis or evidence on which to proceed

with her claim (Doc. 123).1 Guadalajara did not file a response and the time to do so has

expired. Accordingly, for the reasons set forth in detail in its Notice and Order to Show Cause,

the Court summarily dismisses Guadalajara’s § 2255 motion for lack of any factual basis that

would warrant relief from her conviction or sentence.

        Rule 11 of the Rules Governing Section 2255 Proceedings states that the Court must

issue or deny a certificate of appealability [“COA”] when it enters a final order adverse to the

applicant. “A certificate of appealability may issue . . . only if the applicant has made a

substantial showing of the denial of a constitutional right.”2 A petitioner satisfies this burden if



        1
          After the Order to Show Cause was returned, it was mailed to Petitioner at her updated BOP address on
February 9, 2021. Doc. 124.
        2
            28 U.S.C. § 2253(c)(2).




                                                        1
               Case 2:14-cr-20097-JAR Document 125 Filed 03/22/21 Page 2 of 2




“reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.”3 For the reasons explained above, Guadalajara has not made a substantial

showing of a denial of a constitutional right and the Court therefore denies a COA.

           IT IS THEREFORE ORDERED BY THE COURT that petitioner Jessica

Guadalajara’s Motion to Vacate Under 28 U.S.C. § 2255 (Doc. 106) is dismissed. Petitioner’s

Motion for Rule 41(g) Return of Evidence and Property (Doc. 116) and Motion to Grant Motion

to Vacate Due to Government’s Failure to Respond (Doc. 121), and Respondent’s Motion to

Respond to Defendant’s § 2255 Motion Out-of-Time (Doc. 122) are denied as moot. Petitioner

is also denied a COA.

           IT IS SO ORDERED.

           Dated: March 22, 2021
                                                           S/ Julie A. Robinson
                                                          JULIE A. ROBINSON
                                                          CHIEF UNITED STATES DISTRICT JUDGE




           3
               Saiz v. Ortiz, 392 F.3d 1166, 1171 n.3 (10th Cir. 2004) (quoting Tennard v. Dretke, 524 U.S. 274, 282
(2004)).




                                                             2
